Citation Nr: 0025519	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for PTSD.  A notice of 
disagreement was received in February 1999.  A statement of 
the case was issued in March 1999.  A substantive appeal was 
received from the veteran in March 1999.


REMAND

The veteran and his representative contend that service 
connection is warranted for PTSD.

A review of the record reflects that recently, evidence 
(dated March 2000) was received by the Board, which, from the 
Board's review, may be pertinent to this claim.  In this 
regard, the Board notes that, pursuant to 38 C.F.R. §§ 19.37,
20.1304(c) (1999), any pertinent evidence, not previously 
reviewed, submitted by the veteran which is received by the 
RO prior to the transfer of the record to the Board or which 
is accepted by the Board must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.  A review of 
the record does not reveal that the veteran waived RO 
consideration of this evidence.

In light of the above, this case is REMANDED for the 
following actions:

1.  The RO should review the recently 
submitted evidence and re-adjudicate the 
veteran's claim for entitlement to 
service connection for PTSD, considering 
all evidence of record.  

2.   If any benefit sought remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the claims 
file is be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




